Citation Nr: 0619657	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  05-19 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES


1.  Entitlement to an effective date prior to February 24, 
1998, for the award of service connection for chronic right 
tibial and fibular fracture residuals with malunion and knee 
impairment.  

2.  Entitlement to an effective date prior to February 24, 
1998, for the award of service connection for the veteran's 
right ankle degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 1967 to January 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which implemented 
the Board's June 1999 decision; assigned a 10 percent 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 for the veteran's right tibial and 
fibular fracture residuals with malunion and knee and ankle 
impairment; and effectuated the award as of February 24, 
1998.  In February 2001, the RO, in pertinent part, denied 
special monthly compensation based on the need for regular 
aid and attendance or loss of use of the lower extremities.  
In August 2003, the Board denied special monthly compensation 
based on the need for regular aid and attendance or at the 
housebound rate and remanded the issue of an initial 
evaluation in excess of 10 percent for the veteran's right 
tibial and fibular fracture residuals with malunion and knee 
and ankle impairment to the RO for additional action.  

In July 2004, the Board again remanded the issue of an 
initial evaluation in excess of 10 percent for the veteran's 
right tibial and fibular fracture residuals to the RO for 
additional action.  In October 2004, the RO granted a 
separate 30 percent evaluation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5271 for the veteran's right 
ankle degenerative joint disease and effectuated the award as 
of February 24, 1998.  In September 2005, the veteran stated 
that he was in agreement with the evaluations assigned for 
his right tibial and fibular fracture residuals.  In April 
2006, the veteran submitted a Motion to Advance on the 
Docket.  In June 2006, the Board granted the veteran's 
motion.  

The veteran has expressed in writing his satisfaction with 
the evaluations assigned for his right tibial and fibular 
fracture residuals.  Such expression may be reasonably 
construed as an express withdrawal of the veteran's appeal 
from the initial evaluation assigned for his 
service-connected disability.  Therefore, the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for the veteran's right tibial and fibular fracture residuals 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2005) is not on appeal and will not be addressed below.  

The issue of entitlement to an effective date prior to 
February 24, 1998, for the award of service connection for 
chronic right tibial and fibular fracture residuals with 
malunion and knee impairment is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 1997 the Board denied service connection for 
right ankle disability; this decision was not appealed.

2.  The veteran's application to reopen his claim of 
entitlement to service connection for right ankle disability 
was received by the RO on February 24, 1998; the award of 
service connection for the veteran's right ankle degenerative 
joint disease was made effective February 24, 1998.


CONCLUSION OF LAW

The criteria for an effective date prior to February 24, 
1998, for the award of service connection for the veteran's 
right ankle degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement to an effective date prior to 
February 24, 1998, for the award of service connection for 
the veteran's right ankle degenerative joint disease, the 
Board observes that the RO issued a VCAA notice to the 
veteran in August 2005 which informed him of the evidence 
generally needed to support a claim of entitlement to an 
earlier effective date; what actions he needed to undertake, 
including to send any relevant evidence in his possession; 
and how the VA would assist him in developing his claims.  
The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  

Although the VCAA notice was not prior to the adjudication, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issue of an effective date prior to February 24, 1998, for 
the award of service connection for the veteran's right ankle 
degenerative joint disease because the veteran has had ample 
time to respond.  In September 2005 he submitted a statement 
indicating that all information concerning this case had been 
submitted.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  



II.  Earlier Effective Date

A.  Historical Review

In May 1970, the RO denied service connection for right 
tibial and fibular fracture residuals with malunion and knee 
instability.  In May 1970, the veteran was informed of the 
adverse decision and his appellate rights.  He did not submit 
a NOD with the rating decision.  

In April 1993, the veteran sought to reopen his claim of 
entitlement to service connection for chronic right tibial 
and fibular fracture residuals with malunion and knee 
instability.  The veteran's application was received by the 
RO on April 8, 1993.  In May 1993, the RO determined that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic right tibial and fibular fracture residuals with 
malunion and knee instability.  In March 1994, the veteran 
submitted a statement indicating that he disagreed with the 
determination that his right leg had not been aggravated 
beyond normal progression.  

In June 1995, the veteran submitted a claim of entitlement to 
service connection for a chronic right ankle disorder to 
include a traumatic painful ankle.  In July 1995, the RO 
determined that "new and material evidence has not been 
submitted to reopen the claim for service connection for 
right lower extremity."  In February 1996, the veteran 
submitted a notice of disagreement with the June 1995 
determination.  In February 1996, the RO issued a statement 
of the case (SOC) to the veteran and his accredited 
representative which addressed the issue of whether new and 
material evidence had been received to reopen the veteran's 
claim for "service connection for traumatic painful ankle."  
In February 1996, the veteran submitted an Appeal to the 
Board (VA Form 9).  

In April 1997, the RO denied service connection for a chronic 
right ankle impairment.  The rating sheet includes a 
handwritten notation which states: 

"[Service connection] not previously 
denied for [right] ankle.  Appears RO 7-
18-95 and subsequent [statements of the 
case] in error for listing issue as 
"whether [new and material evidence] 
submitted to reconsider [service 
connection] for [right] ankle.  
Therefore, [service connection] formally 
considered and denied by this rating.  

In May 1997, the RO issued a SOC to the veteran and his 
accredited representative which addressed the issue of the 
veteran's entitlement to service connection for a chronic 
right ankle disorder.  In October 1997, the Board determined 
that the veteran had not submitted a well-grounded claim of 
entitlement to service connection for a chronic right ankle 
disorder and denied the claim.  The veteran and his 
accredited representative were provided with copies of the 
decision.  The veteran did not appeal that decision.

On February 24, 1998, the veteran submitted an application to 
reopen his claim of entitlement to service connection for 
chronic right tibial and fibular fracture residuals with 
malunion and knee and ankle impairment.  In September 1998, 
the RO determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic right tibial and fibular 
fracture residuals with malunion and knee and ankle 
impairment.  In December 1998, the RO issued a SOC to the 
veteran and his accredited representative which addressed the 
issue of whether new and material evidence had been submitted 
to reopen the veteran's claim of entitlement to service 
connection for chronic right tibial and fibular fracture 
residuals with malunion and knee and ankle impairment.  In 
December 1998, the veteran submitted an Appeal to the Board 
(VA Form 9).  In June 1999, the Board determined that (1) new 
and material evidence had been received to reopen the 
veteran's claims of entitlement to service connection for 
right tibial and fibular fracture residuals with malunion and 
knee and ankle impairment; (2) the veteran's right tibial and 
fibular fracture residuals existed prior to service entrance 
and had been aggravated during his periods of wartime 
service; and (3) service connection was warranted for chronic 
right tibial and fibular fracture residuals with malunion and 
knee and ankle impairment.  

In July 1999, the RO implemented the Board's decision; 
assigned a 10 percent evaluation for the disability under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262; and 
effectuated the award as of February 24, 1998.  In August 
1999 the veteran filed a notice of disagreement with the 
effective date assigned for service connection, asserting 
that he was entitled to retroactive pay from 1970.  Although 
an August 1999 letter from the veteran's Congressman refers 
to the evaluation assigned, and not the effective date, it is 
clear from the veteran's August 1999 letters that he is also 
disagreeing with the effective date assigned.  A November 
1999 RO decision denied an earlier effective date for service 
connection.  In a February 2000 letter to the veteran's 
Senator, forwarded to the VA by the Senator, the veteran 
states, inter alia, that the reason he was appealing was 
because he was not given retroactive pay.  The Board believes 
that this is a notice of disagreement with both the July 1999 
and November 1999 RO decisions with respect to the earlier 
effective for the award of service connection for chronic 
right tibial and fibular fracture residuals with malunion and 
knee impairment.

B.  Award of Service Connection 

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of application therefor.  38 U.S.C.A. 
§ 5110(a) (West 2002).  The effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefor is received within one year from such date.  38 
U.S.C.A. § 5110(b)(1) (West 2002).  

Title 38 of the Code of Federal Regulations (2005) clarifies 
that an award of direct service connection will be effective 
on the day following separation from active military service 
or the date on which entitlement arose if the claim is 
received within one year of separation from service.  
Otherwise, the effective date shall be the date of receipt of 
the veteran's claim or the date on which entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2005).  When 
an award of service connection is granted upon new and 
material evidence which is received after the final 
disallowance of the veteran's initial claim and which does 
not encompass service department records, the effective date 
of such an award shall be the date of receipt of the 
veteran's reopened claim or the date on which entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q) (2005).  

Any communication or action from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris (a person who is not under any legal incapacity such as 
mental incapacity) may be considered an informal claim 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2005).  

The veteran asserts that the appropriate effective date for 
the award of service connection for his right ankle 
degenerative joint disease is March 2, 1970, the date of 
receipt of his original claim for service connection.  The 
Board has reviewed the probative evidence of record including 
the veteran's written statements on appeal.  The veteran's 
right tibial and fibular fracture residuals with knee and 
ankle impairment were found to have been aggravated during 
his periods of wartime service.  In May 1970, the RO denied 
the veteran's original claim for service connection for 
chronic right tibial and fibula fracture residuals with knee 
impairment.  The veteran was informed in writing of the 
adverse decision and his appellate rights in May 1970.  He 
did not submit a notice of disagreement with the adverse 
decision.  Therefore, that decision was final.  In an October 
1997 Board decision service connection for right ankle 
disability was denied.  That decision was not appealed and is 
now final.  Given these facts, the appropriate effective date 
for the award of service connection for the veteran's right 
ankle degenerative joint disease is the date of receipt of 
the veteran's reopened claim following the Board's October 
1997 final decision.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(q) (2005).  

Following the Board's October 1997 final decision the first 
communication from the veteran, concerning reopening his 
claim for service connection for right ankle disability, was 
received by the RO on February 24, 1998.  On that date the 
veteran submitted a statement requesting the reopening of his 
claim, including service connection for the right ankle.  The 
June 1999 Board decision reopened and granted the veteran's 
claim for service connection for chronic right tibial and 
fibular fracture residuals with knee and ankle impairment.  
Therefore, the appropriate effective date for the award of 
service connection for the veteran's right ankle degenerative 
joint disease is February 24, 1998, the date of receipt of 
the veteran's reopened claim.  


ORDER

An effective prior to February 24, 1998, for the award of 
service connection for the veteran's right ankle degenerative 
joint disease is denied.  


REMAND

In April 1993, the veteran submitted an application to reopen 
his claim of entitlement to service connection for chronic 
right tibial and fibular fracture residuals with malunion and 
knee instability.  In May 1993, the RO denied the veteran's 
application to reopen.  In March 1994, the veteran submitted 
a statement indicating that he disagreed with the 
determination that his right leg had not been aggravated 
beyond normal progression.  The October 1997 Board decision 
addressed solely the issue of service connection for a 
chronic right ankle disorder and did not consider any 
application to reopen his claim of entitlement to service 
connection for chronic right tibial and fibular fracture 
residuals with knee impairment.  

In July 1999, the RO implemented a June 1999 Board decision; 
assigned a 10 percent evaluation for chronic right tibial and 
fibula fracture residuals with malunion and knee and ankle 
impairment under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5262; and effectuated the award as of 
February 24, 1998.  In August 1999 the veteran filed a notice 
of disagreement with the effective date assigned for service 
connection, asserting that he was entitled to retroactive pay 
from 1970.  Although an August 1999 letter from the veteran's 
Congressman refers to the evaluation assigned, and not the 
effective date, it is clear from the veteran's August 1999 
letters that he is also disagreeing with the effective date 
assigned.  A November 1999 RO decision denied an earlier 
effective date for service connection.  In a February 2000 
letter to the veteran's Senator, forwarded to the VA by the 
Senator, the veteran states, inter alia, that the reason he 
was appealing was because he was not given retroactive pay.  
The Board believes that this is a notice of disagreement with 
both the July 1999 and November 1999 RO decisions with 
respect to the earlier effective date for the award of 
service connection for chronic right tibial and fibular 
fracture residuals with malunion and knee impairment.  Where 
there is a notice of disagreement, remand, not referral, is 
required by the Board.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, this case is REMANDED for the following action: 

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed 
and the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2004) are fully met with 
respect to the issue of entitlement to an 
earlier effective date for the award of 
service connection for chronic right 
tibial and fibular fracture residuals 
with malunion and knee impairment.  

2.  Issue a statement of the case with 
respect to the issue of entitlement to an 
earlier effective date for the award of 
service connection for chronic right 
tibial and fibular fracture residuals 
with malunion and knee impairment.  All 
appropriate appellate procedures should 
then be followed.  The veteran is advised 
that he must complete his appeal of this 
issue by filing a timely substantive 
appeal following the issuance of a 
statement of the case.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


